Per Curiam.
It is not seriously controverted that the death of Judy Anne Bryant was caused by the collision. The evidence was sufficient to justify a finding that the collision was proximately caused by defendant’s operation of his motor vehicle at night without lights and on the wrong side of the road at from twenty-five to thirty miles per hour. Such conduct violated statutes enacted for the safety of the traveling public and was incompatible with a proper regard for human life. The defendant’s motion for nonsuit was properly overruled. His contentions, arising from his evidence that his lights were on and that he was traveling on his right side of the road, were fairly submitted to the jury in a charge in which we can find no prejudicial error. Defendant’s assignments are overruled.
No error.